UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02183 BABSON CAPITALCORPORATE INVESTORS (Exact name of registrant as specified in charter) 1500 Main Street P.O. Box 15189 Springfield, MA 01115-5189 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President and Secretary 1500 Main Street, Suite 2800, Springfield, MA 01115-5189 (name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1.Proxy Voting Record. INTREPID POTASH, INC. Ticker:IPI Security ID:46121Y102 Meeting Date: May 29, 2013 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1A. Election of Directors (Majority Voting) For For Management 1B. Election of Directors (Majority Voting) For For Management 2. Ratify Appointment of Independent Auditors For For Management 3. 14A Executive Compensation For For Management NORTEK, INC. Ticker:NTK Security ID:656559309 Meeting Date:May 9, 2013 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i. John T. Coleman For For Management ii. Thomas A. Keenan For For Management iii. J. David Smith For For Management 2. Ratify Appointment of Independent Auditors For For Management RUE21, INC. Ticker:RUE Security ID:781295100 Meeting Date:June 7, 2013 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1. Election of Directors i. Robert N. Fisch For For Management ii. Arnold S. Barron For For Management iii.Bruce L. Hartman For For Management 2. 14A Executive Compensation For For Management 3. Amend Stock Compensation Plan For Against Management 4. Approve Cash/Stock Bonus Plan For For Management 5. Ratify Appointment of Independent Auditors For For Management SUPREME INDUSTRIES, INC. Ticker:STS Security ID:868607102 Meeting Date:May 8, 2013 Meeting Type:Annual # Proposal Mgt Rec. Vote Cast Sponsor 1A. Election of Directors (Majority Voting) For For Management 1B. Election of Directors (Majority Voting) For For Management 2. 14A Executive Compensation For For Management 3. 14A Executive Compensation Vote Frequency 3 Years 1 Year Management 4. Ratify Appointment of Independent Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant): Babson Capital Corporate Investors By: /s/Michael L. Klofas Michael L. Klofas, President Date:
